Exhibit 10.1

AMENDMENT TO

EXECUTIVE RETENTION AGREEMENT

This Amendment to Executive Retention Agreement (“Amendment”) is entered into
this 23rd day of February, 2006, by and between Flow International Corporation,
a Washington corporation. (“Employer”), and                 (“Executive”) and
amends that certain Executive Retention Agreement (the “Agreement”) dated the
25th day of July, 2003 between Employer and Executive.

RECITALS

A. In response to extraordinary challenges faced by Employer and in order to
increase Executive’s incentive to remain employed by Employer, Employer and
Executive entered into the Agreement.

B. Employer has now determined that the extraordinary challenges have been met
and it is now in its best interest to terminate the Agreement. Employer has paid
to Executive five of the seven cash retention payments due under the Agreement.

C. Employer now wishes to pay, and Executive agrees to accept, in advance of the
time they are due, the remaining two cash retention payments and the equity
component of the retention award due to Executive under the Agreement, and
Employer and Executive agree that following payment of such amounts, the
Agreement shall be terminated.

AGREEMENT

Accordingly, Employer and Executive agree as follows:

1. Definitions. When the following terms appear in this Amendment, they shall
have the respective meanings set forth below, unless the context clearly
indicates to the contrary; other terms capitalized herein and not otherwise
defined shall have the meanings given them in the Agreement:

(a) “Agreement” shall have the meaning given in the introduction.

(b) “Disability” shall mean physical or mental incapacity, which completely
prevents him or her from engaging in any employment with Employer or in any
other employment or occupation for remuneration or profit, consistent with his
or her capacities and experience.



--------------------------------------------------------------------------------

(c) “Employer” shall have the meaning given in the introduction.

(d) “Executive” shall have the meaning given in the introduction.

2. Payment of Retention Award. Employer and Executive agree that the provisions
of the Agreement regarding payment of the Retention Award shall be amended as
follows:

(a) Equity Component. Employer agrees to distribute to Executive promptly
following execution of this Amendment, the equity component of the retention
award called for in Section 2 of the Agreement. This award will be distributed
in the form of shares Employer’s common stock. At the election of Executive,
Employer may withhold shares to pay required withholding on amounts received
under the Agreement.

(b) Cash Component. Employer agrees to distribute to Executive promptly
following execution of this Amendment the remaining two semiannual installments
of the cash component of the retention award, totaling $            . Executive
agrees that, upon payment of the amounts set forth in Sections 2(a) and (b),
Employer has fully satisfied its obligations under the Agreement.

3. Release. In consideration for early payment of the retention award provided
for under this Amendment, Executive, on behalf of himself or herself and his or
her heirs, beneficiaries, personal or legal representatives, executors,
administrators, successors, assigns, distributees, devisees and legatees hereby
waives, releases and discharges Employer and all its present and former
employees, agents and successors in interest with respect to any and all claims
related to payments due under the Agreement.

4. Withholding. Notwithstanding any other provision of this Amendment, Employer
may, to the extent required by law, withhold applicable federal, state and local
income and other taxes from any payments due to Executive hereunder.

5. Assignment; Successors. Except as provided herein, this Amendment shall be
binding upon, inure to the benefit of and be enforceable by Employer and
Executive and their respective heirs, personal or legal representatives,
executors, administrators, successors, assigns, distributees, devisees and
legatees. This Amendment is personal to Executive and shall not be assignable by
Executive. Employer may, at its option, assign this Amendment in whole or in
part to any successor to all or substantially all of the business or assets of
Employer dependant on where the employee’s primary job responsibilities are, and
Employer shall require any such successor (and the parent Employer thereof) to
expressly assume and agree to perform this Amendment in the same manner and to
the same extent that Employer would be required to perform it.

6. Applicable Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Washington, without regard
to the conflict of laws rules of any jurisdiction.



--------------------------------------------------------------------------------

7. Effective Date. This Amendment shall be effective as of the date first
written above, and shall remain in effect for such time as may be necessary to
give effect to its terms.

8. Miscellaneous.

(a) Executive acknowledges that he or she has (i) carefully read this Amendment,
(ii) had an opportunity to consult with independent counsel with respect to this
Amendment and (iii) entered into this Amendment of his or her own free will.

(b) Any term or provision of this Amendment which is invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Amendment or affecting the validity
or enforceability of any of the terms or provisions of this Amendment in any
other jurisdiction. Further, if any term or provision shall be found or held to
be invalid or unenforceable in circumstances where it would be valid if some
part if it were deleted or the period, scope or distance of application reduced,
the parties to this Amendment agree that such restriction shall apply with such
modification as may be necessary to make it valid and effective and that any
such modification shall not affect the validity of any other restrictions
contained in this Amendment.

(c) All notices required of the parties under this Amendment shall be in writing
and shall be deemed properly served if delivered personally or sent by
registered or certified mail (return receipt requested), facsimile or
nationally-recognized courier or overnight delivery service addressed to such
other party at the address set forth below, or at such other address as may
hereafter be designated by a party in writing, and shall be deemed delivered
(i) five business days after being sent by mail or (ii) when actually delivered
if sent by facsimile, courier or overnight delivery service (or the next
business day if delivered after regular business hours or on a Saturday, Sunday
or holiday):

If to Employer:

Flow International Corporation

23500 64th Avenue South

Kent, Washington 98032

Attention: General Counsel

Facsimile: (253) 813-3280

If to Executive:

____________________

Flow International Corporation

23500 64th Avenue South

Kent, Washington 98032



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

Flow International Corporation

By:

       

Executive

  